Citation Nr: 0324441	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  02-04 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for osteomyelitis of 
the left lower extremity.

2.  Entitlement to an increased rating for infectious 
dermatitis of the left foot and face, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant served on active duty from January 1951 until 
March 1952.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision of 
the Boston, Massachusetts, Regional Office (RO), of the 
Department of Veterans Affairs (VA).  

The July 2001 rating action denied service connection for 
osteomyelitis and increased ratings for infectious dermatitis 
and residuals of shell fragment wound to include partial 
paralysis of the left peroneal and tibial nerves.  In a 
statement received in July 2002 the veteran withdrew the 
appeal for an increased rating for residuals of shell 
fragment wound.  Accordingly, this issue is not before the 
Board for appellate consideration.

At his July 2002 hearing the veteran raised the issue of 
service connection for skin cancer.  In the veteran's notice 
of disagreement received in November 2001, and at his 
hearing, the veteran also reported that he was unable to work 
due to his skin disorder.  The Board construes these 
statements as a claim for a total rating based on 
service-connected disabilities (TDIU).  These issues are 
referred to the RO for appropriate development.


REMAND

In November 2002 the Board informed the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  However, 
the Court of Appeals for the Federal Circuit has recently 
invalidated the regulations, which empowered the Board to 
issue written notification pertaining to requirements of the 
VCAA and to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
appellant or his representative.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

The veteran is claiming service connection for osteomyelitis.  
Past VA hospital records refer to osteomyelitis of the left 
lower extremity including VA hospital reports that date 
between January and April 1954.  In light of the past 
diagnoses further examination and opinion would be helpful in 
this case.  

The veteran also contends that the current evaluation 
assigned for his service-connected skin disorder does not 
adequately reflect the true severity of his condition.  The 
criteria for rating skin disorders has been amended, 
effective August 30, 2002.  67 Fed. Reg. 49590-49599 (July 
31, 2002).  The RO has not had the opportunity to review the 
veteran's claim in conjunction with the new rating criteria.  
In view of the new rating criteria, the Board finds that a 
current VA examination would be of assistance in the 
adjudication of the veteran's claim.  

A review of the veteran's medical record relates that the 
veteran is receiving benefits from the Social Security 
Administration (SSA).  The Board is of the opinion that these 
records should be obtained.  

At his July 2002 hearing the veteran raised the issue of 
service connection for skin disorders, to include skin 
cancer.  The Board finds that this issue is intertwined with 
the claim for an increased rating for the infectious 
dermatitis and must be adjudicated by the RO.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED to the RO for the following 
development:
 
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical which have not been 
previously submitted pertaining to 
treatment for his reported osteomyelitis 
and any residuals and skin disorders, 
including skin cancer, since his release 
from active duty.  

3.  The RO should request the VA facility 
in Jamaica Plains, Massachusetts to 
furnish copies of any medical records 
pertaining to treatment for skin 
disorders from June 2001 to the present. 

4.  The RO should request the SSA to 
furnish a copy of the decision awarding 
disability benefits and the evidence on 
which that grant was based.    

5.  The veteran should be scheduled for a 
VA examination by a dermatologist to 
ascertain the extent and severity of the 
service-connected skin disorder.  Any 
necessary tests and studies should be 
performed.  Color photographs of the 
involved areas should be included in the 
report.  It is requested that the 
examiner obtain a detailed medical and 
occupational history.  The examiner is 
also requested to indicate what 
percentage of the entire body and what 
percentage of the exposed areas is 
affected by the service connected skin 
disorder and whether systemic therapy or 
other immunosuppressive drugs is required 
and if yes, the frequency and length of 
said therapy.  

Also whether there is exudation, constant 
itching, extensive lesions, marked 
disfigurement or ulceration resulting 
from the service connected disorder.  If 
skin disorders other than the dermatitis 
are also diagnosed, whether these 
disorder are related to service or were 
caused or aggravated the veteran's 
service connected disorders? The examiner 
is requested to render an opinion as to 
the impact the service connected skin 
disorder has ion the veteran's 
employability.  A complete rational for 
any opinion expressed should be included 
in the report.

6.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to determined the severity and 
etiology of the reported osteomyelitis of 
the left lower extremity and any 
residuals thereof, to include scarring.  
The claims folder is to be made available 
to the examiner for review.  All 
indicated diagnostic tests and studies 
deemed necessary should be accomplished.  
The VA examiner is requested to obtain a 
detailed clinical history of the reported 
osteomyelitis, to include recurrences.  
The examiner is requested to identify any 
residual disability(ies) resulting from 
the osteomyelitis, to include scarring.  
Following the examination it is requested 
that the examiner express an opinion as 
to the following:

a) Whether it is as likely as not that 
any osteomyelitis, and any associated 
residuals are related to service or 
manifested within a year thereafter? 

b) If no, whether it is as likely as not 
that any osteomyelitis of the left lower 
extremity and any associated residuals, 
were caused or are aggravated by the 
service-connected residuals of the shell 
fragment wound to the left leg and /or 
the infectious dermatitis, left foot.  A 
complete rationale for any opinion 
expressed should be included in the 
report. 

7.  The RO is requested to adjudicate the 
issue of service connection for skin 
disorders other than dermatitis, to 
include skin cancer, on direct and 
secondary bases.  If the benefit sought 
is not granted the veteran and his 
representative should be notified of the 
denial and of his appellate rights.  The 
RO is informed that this issue is not 
before the Board until timely perfected.

8.  Thereafter the RO should re-
adjudicate the issues in appellate 
status, to include consideration of the 
revised rating criteria for skin 
disorders.  If the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case that 
includes the revised rating criteria for 
increased evaluations for skin disorders, 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




